Citation Nr: 0516139	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.  He died in March 2000, and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In June 2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

At the hearing, it appears that the appellant re-raised the 
issue of entitlement to service connection for the cause of 
the veteran's death.  The RO should address this accordingly.  


FINDINGS OF FACT

1.  The veteran was released from active duty in May 1945, 
and he died in March 2000.

2.  For service-connected disabilities, the veteran was 
awarded a 100 percent rating evaluation from May 2, 1945, and 
then a combined 80 percent rating effective May 1, 1946.

3.  In the ten years immediately preceding the veteran's 
death, the veteran's service-connected traumatic lesion was 
rated as 70 percent disabling, and loss of bone in the skull 
was rated as 30 percent disabling.  

4.  In 1992, the veteran was awarded a total rating based 
upon individual unemployability effective March 4, 1991, less 
than ten years prior to his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedure

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), applies to this case, VA fulfilled any duty 
to inform the appellant of the evidence needed to 
substantiate the claim in a June 2000 letter.  A July 2000 
statement of the case informed the appellant of which portion 
of information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

It is noted that a December 2001 supplemental statement of 
the case addressing the section 1318 issue did not provide 
the text of the statute above the body of the decision; 
rather, the RO cited the text in its analysis.  Notably, this 
appeal presents a situation in which the basic facts are not 
in dispute, and the law is dispositive, see Sabonis v. Brown, 
6 Vet. App. 426 (1994)-that is, only the law must be applied 
to the facts as they stand, rather than finding facts prior 
to the application of the law.  Thus, the RO provided 
appropriate notice of the law when it cited the text in its 
reasons and bases, and the appellant is not prejudiced by the 
procedure employed in this case.

Merits

In August 2002, the Board issued a decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death, and noted a temporary stay on adjudication 
of 38 U.S.C.A. § 1318 claims pending completion of directed 
rulemaking.  

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  

As such, VA has now delineated that "hypothetical 
entitlement" is not a viable concept under either 38 
U.S.C.A. §§ 1311(a)(2) or 1318, regardless of when the claim 
was filed.  The possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 are:  (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error in a 
previous decision.  

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22.

In terms of this case, the veteran was not rated totally 
disabling continuously since his release from active duty 
(the veteran had 70 percent and 30 percent disability ratings 
effective May 2, 1946).  The veteran filed a claim for an 
increase in March 1991.  In an October 1991 decision, the RO 
denied claims of increased rating for service-connected 
disabilities, and entitlement to individual unemployability.  

Then, in a September 1992 rating decision, the RO awarded the 
veteran a total rating based on individual unemployability 
from March 4, 1991.  The veteran's service-connected 
traumatic lesion with a 70 percent disability evaluation from 
May 1, 1946, and service-connected loss of bone with a 30 
percent disability evaluation from May 1, 1946, remained the 
same.  The claims file contains a notification letter 
concerning this rating decision.  

Thereafter, the claims file contains notification of the 
veteran's death from the appellant on a VA Form 119.  A 
certificate of death received April 2000 indicates that the 
veteran died in March 2000.  

Accordingly, at the time of the veteran's death in March 
2000, he had not been in receipt of a total disability 
evaluation for the ten years required by VA regulation, and 
the appellant is not entitled to payment of DIC benefits 
under 38 U.S.C.A. § 1318.  Simply, the veteran was not rated 
totally disabled for a period of 10 or more years immediately 
preceding his death.  

The finality of the September 1992 decision forms the basis 
of the assigned effective date for the veteran's award of 
individual unemployability.  The appellant has not alleged 
clear and unmistakable error (CUE) in that decision, and the 
Board cannot construe the arguments presented in this appeal 
as a CUE.  See 38 C.F.R. § 20.1404.

The timing of the veteran's grant of a total rating based on 
individual unemployability in relation to the date of his 
death did not bring him under the provisions of 38 U.S.C.A. 
§ 1318.  This statute draws a bright line regarding the ten-
year time limit, and Congress has not provided (beyond 
potential examination of CUE in a final decision when 
properly raised) an adjustment of the time limit.  As a 
result, the Board does not have legal justification to grant 
the appellant's claim.


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


